ON SUGGESTION OF ERROR.
The only question raised by this suggestion of error to which we deem an answer necessary is that Chapter 269, Laws 1946, "does not levy the tax in favor of any governmental subdivision either expressly or by reference." That chapter is modeled on Chapter 137, Laws 1944, a portion of the provisions of which it adopts. Chapter 137 levies a large number of privilege taxes and by Section 3 thereof makes it applicable and enforceable only in municipalities and counties adopting it. That Section carries out the purpose of the title of the statute, which is "an act to authorize and empower the boards of supervisors of the several counties in the state, and the municipalities to levy and collect privilege taxes," etc. Section 3 of Chapter 137 is one of its general provisions adopted by Section 2 of Chapter 269, Laws 1946, and limits the taxes imposed by Chapter 269 to collection by, for the benefit of, counties and municipalities which adopt it.
Section 231 prohibits counties and municipalities from imposing privilege taxes "except upon such businesses as are specified" therein, but that prohibition is, of course, not binding on subsequent legislatures, consequently, the permission given counties and municipalities by Chapter 269, Laws 1946, to collect the taxes imposed by it is not affected thereby.
Overruled. *Page 540